NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JOHN ANDREW STETINA,                      )
                                          )
              Appellant,                  )
                                          )
v.                                        )         Case No. 2D18-506
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Charlotte County; George Richards,
Judge.

Howard L. Dimmig, II, Public
Defender, and Kevin Briggs, Assistant
Public Defender, Bartow, for Appellant.


PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.